Voting time
The next item is voting time.
(For details of the outcome of the votes, see Minutes)
Before starting the vote, I am going to give you some important information in this regard, particularly in relation to the vote on the Fava report.
As you know, the Fava report, which we debated on Monday evening, is a report for which there are many amendments. I am used to chairing the vote, but I have never seen such a thick dossier for a single report. However, we might be able to speed things up.
This has nothing to do with any foreign power intervening; the Union for Europe of the Nations Group is simply proposing that some collective votes be held in order to enable us to save at least half an hour. The problem is that this proposal arrived very late in the day and that your voting lists could not be adapted to incorporate it. Therefore, if you agree to some collective votes being held, you are going to have to pay very close attention to your voting lists. The layout itself of the list has not changed, we will follow the same order, but we will go a little bit quicker.
I should like to know whether the House agrees with this proposal, which is going to save us some time.
(Applause)
Mr Pirilli, I believe that you are going to present this proposal, on behalf of the UEN Group.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I am making this proposal on behalf of my group and under Rule 155(6) of the Rules of Procedure: I propose a block vote on 122 amendments that are complementary to each other, in order to simplify procedure. In any case, these amendments are workable in relation to those that I propose should be put to the vote individually. Each of these in fact makes its own main point: from violation of State secrecy, to the security of European citizens and States, to the faked kidnapping of Abu Omar, a CIA spy, who was picked up to save him from certain death and not deported to Guantánamo, but sent back to his own country, where he lives under suitable protection and gives interviews.
The amendments to be put to the vote separately are therefore the following: 71, 73, 113, 114, 115, 121, 122, 124, 210, 212, 213, 214 and 216. I also propose individual votes, amendment by amendment, from 38 to 69 and from 245 to 256. All the other 122 amendments can be put to the vote as a block.
(DE) Mr President, much as I would like to make the vote a shorter business, I do have to point out that the Group of the European People's Party (Christian Democrats) and European Democrats has submitted to the Tabling Office a list of the votes that we want to split, and this list - which has also been endorsed by the Union for Europe of the Nations Group - must be followed in the voting process. Everything else can be voted on en bloc. We can agree to things being handled in this way, but, if they are not, we will have to take everything one thing at a time.
I can confirm that the request by the Group of the European People's Party (Christian Democrats) and European Democrats has been passed on and that we will in fact hold some collective votes, except for the separate votes that you have requested and that have been incorporated in the announcements that I just made.
Mr Guardans Cambó, you have the floor to speak on procedural issues only.
(FR) As regards the procedure, I cannot accept the principle of collective votes on certain amendments without having first received the list in writing and without having a break so that I can study it.
So, I am sorry, but there are blocks in which we want to keep some things and reject others. Every sentence in this report counts, Mr President.
If we had known about this proposal beforehand, we could have gone ahead with it. However, we have a list of votes that is calibrated virtually to the last centimetre, and our group is not going to risk an erroneous vote just for the sake of saving five or ten minutes. I am sorry.
The comment made by our fellow Member is entirely valid. That is why it is the House that is going to decide.
I am therefore going to give you a first option to vote on: to accept the Union for Europe of the Nations Group's proposal, which would enable us to hold collective votes while keeping the separate votes that were requested by certain groups.
(The House indicated its agreement to the proposal)
I would also point out that we will be taking a break at around midday in order to welcome a prestigious guest, the President of the Italian Republic. In view of the thickness of the dossier, we will probably break during the vote on the Fava report. I would ask you right now to kindly excuse the services, but we have no other option.
(IT) Mr President, so as not to interrupt the vote on the Fava report, which as we all know will be a complex vote, I should like to ask whether it might be possible, if the House agrees, to invert the order of business and thus vote first on the simpler and briefer reports and go on to vote on the Fava report after President Napolitano's speech.
It is clear, Mrs Muscardini, that if we do not start with the Fava report, we will not conclude it today, which means having to interrupt the vote on the Fava report in order to conclude it the day after, which I believe would be even more disastrous. You will understand why I cannot act on your request.
Let us try to proceed allegro vivace, ma non troppo.